      Case 4:20-cv-00125-DCB Document 20 Filed 08/18/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Coty Travis Waters,                               No. CV-20-00125-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   J. Rhynard, et al.,
13                  Defendants.
14
15          On August 10, 2020, the Defendants filed a Motion to Extend the Time to Answer
16   (Doc. 19) the First Amended Complaint. Plaintiff had filed a Motion to File a First
17   Amended Complaint on July 2, 2020 (Doc. 17). The Court has not granted the motion and,
18   therefore, there is no reason for the Defendants to answer the First Amended Complaint.
19   The Answer to the Complaint was, however, due on August 11, 2020. Fed. R. Civ. P. 12(a)
20   (60 days for United States and its agencies to answer). It does, however, make sense to
21   delay the Answer until the Court determines whether          to grant leave to amend the
22   Complaint. The Court has reviewed the proposed amendment and finds that it is not
23   compliant with the Local Rules of Practice for the United States District Court, District of
24   Arizona (Local Rules), Rule 15.1, as follows:
25         (a) Amendment by Motion. A party who moves for leave to amend a
26         pleading must attach a copy of the proposed amended pleading as an
           exhibit to the motion, which must indicate in what respect it differs from
27         the pleading which it amends, by bracketing or striking through the text to
28         be deleted and underlining the text to be added. The proposed amended
       Case 4:20-cv-00125-DCB Document 20 Filed 08/18/20 Page 2 of 2



 1         pleading must not incorporate by reference any part of the preceding
 2         pleading, including exhibits. If a motion for leave to amend is granted, the
           party whose pleading was amended must file and serve the amended
 3         pleading on all parties under Rule 5 of the Federal Rules of Civil Procedure
           within fourteen (14) days of the filing of the order granting leave to amend,
 4
           unless the Court orders otherwise.
 5
           (b) Amendment as a Matter of Course or by Consent. If a party files an
 6
           amended pleading as a matter of course or with the opposing party’s written
 7         consent, the amending party must file a separate notice of filing the
           amended pleading. The notice must attach a copy of the amended pleading
 8         that indicates in what respect it differs from the pleading which it amends,
 9         by bracketing or striking through the text that was deleted and underlining
           the text that was added. The amended pleading must not incorporate by
10         reference any part of the preceding pleading, including exhibits. If an
11         amended pleading is filed with the opposing party’s written consent, the
           notice must so certify.
12
     Local Rule 15.1 (emphasis added). The Court denies the Motion to File an Amended
13
     Complaint. The Defendants shall answer the Complaint.
14
            Accordingly,
15
            IT IS ORDERED that the Motion to File an Amended Complaint (Doc. 17) is
16
     DENIED, without prejudice.
17
            IT IS FURTHER ORDERED that the Motion for Extension of Time to File an
18
     Answer (Doc. 19) shall be granted for the Defendants to Answer the Complaint within 21
19
     days of the filing date of this Order.
20
            Dated this 17th day of August, 2020.
21
22
23
24
25
26
27
28


                                                -2-
